 6DECISIONSOF NATIONAL LABOR RELATIONS BOARDWilliamsport Building and Construction Trades Coun-cil,AFL-CIO; Local 812,International Brother-hood of Electrical Workers,AFI-CIO;Local 708,Laborers'InternationalUnion of North America,AFL-CIO;and Local No. 19,Bricklayers,Masonsand Plasterers'InternationalUnion of America,AFL-CIOandClarence Eck(Sardec, Inc.)Williamsport Building and Construction Trades Coun-cil,AFL-CIOandClarence Eck (Sardec,Inc.).Cases 4-CC-543, 4-CB-1664July 9, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn January 8, 1971, Trial Examiner Robert Cohnissued his Decision in the above-entitled proceeding,finding on the basis of a stipulated record that theRespondents had engaged in and were engaging incertain unfair labor practices in violation of theNational LaborRelationsAct, as amended, andrecommending that they cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. He further foundthat the Respondents had not engaged in certain otherunfair labor practices alleged in the complaint andrecommended that such allegations be dismissed.Thereafter, Respondents filed exceptions to the TrialExaminer's Decision together with a supporting brief,theCharging Party filed exceptions to the TrialExaminer's Decision, and the General Counsel filedcross-exceptions to the Trial Examiner's Decisiontogether with a brief in answer to the Respondents'exceptions and in support of his cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has considered the Trial Examiner'sDecision, the exceptions and briefs, and the entirerecord in this case, and hereby adopts the findings,conclusions,and recommendationsof the TrialExaminer as modified herein.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatRespondents,Williamsport Building and Construc-tion Trades Council,AFL-CIO;Local 812,Interna-tional Brotherhood of Electrical Workers,AFL-CIO;Local 708 Laborers'InternationalUnion of NorthAmerica, AFL-CIO; and Local No. 19, Bricklayers,Masons and Plasterers' InternationalUnion ofAmerica,AFL-CIO, their officers, agents, andrepresentatives,1.Renumber paragraphs 2 and 3 as paragraphs 3and 4, respectively, and add the following as para-graph 2:"2.Respondents, Williamsport Building and Con-structionTradesCouncil,AFL-CIO; Local 708,Laborers'InternationalUnion of North America,AFL-CIO; and Local No. 19, Bricklayers, Masonsand Plasterers' InternationalUnion of America,AFL-CIO,their officers,agents, and representatives,shall:"Cease and desist from inducing and encouragingany individuals employed by A & P to refuse to workor render services in the course of their employment,and from coercing and restraining A & P where, ineither case, an object thereof is to force or require A &P or any other person engaged in commerce to ceasedoing business with Sardec, Inc., or to cease doingbusinesswith any other person engaging in theperformance of construction or related activity at theHepburn Street, Williamsport, supermarket."2.Add the words "and Appendix C" after thewords "Appendix A" in renumbered paragraph 4(a).3.Add "A & P" after "Sardec, Inc.," and also add"and A & P with notices marked 'Appendix C"' afterthe words "Appendix B," in renumbered paragraph4(b).4.Add the attached notice as "Appendix C."IThe Trial Examiner found,and we agree,that the picketing of A & PstoresintheWilliamsportareabyRespondents,BuildingandConstructions Trades Council;Local 708, Laborers'; and Local No. 19,Bricklayers,was unlawful.Accordingly,we shall,as requested by theGeneral Counsel in his cross-exceptions and the Charging Party in itsexceptions,modify the recommended Order and notice to requireappropriate remedial action.APPENDIX CNOTICE TOEMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify our members and all employeesthat:WE WILL NOTinduce or encourageany individu-als employed by A & P to refuse to work or renderservices in the course of their employment and wewill not coerce or restrain A & P, where in eithercase an object thereof is to force or require A & Pto cease doing business with any other personengagedin the performance of construction orrelated activity at the Hepburn Street, Williams-port, Pennsylvania, supermarket.192 NLRB No. 3 WILLIAMSPORT BLDG. & CONST. TRADES COUNCIL7WILLIAMSPORT BUILDINGAND' CONSTRUCTIONTRADES COUNCIL,AFL-CIO,(Labor Organization)DatedBy(Representative)(Title)LocAL708, LABoRERs'INTERNATIONAL UNIONOF NORTH AMERICA,AFL CIO(Labor Organization)DatedBy(Representative)(Title)LocAL No., 19,BRICKLAYERS,MASONSAND PLASTERERS'INTERNATIONAL UNIONOF AMERICA,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sWalnut &Juniper Streets, Philadelphia, Pennsylvania 19107,-Telephone 215--:597-7601.TRIAL EXAMINER'S DECISIONconsolidated complaint against Williamsport Building andConstruction Trades Council, AFL-CIO (herein BTC), andLocal 912, International Brotherhood of ElectricalWork-ers,AFL-CIO (herein IBEW).On July20, 1970, anamended consolidated complaint was filed by the ActingRegional Director for Region 4, which'added as Respon-dents Local 708,Laborers'International Union of NorthAmerica, AFL-CIO (herein Laborers), and-Local No. 19,'Bricklayers,Masons and Plasterers`International Union ofAmerica,AFL-CIO`(herein Bricklayers).Willi n apt time,each Respondent duly filed its answer to the consolidatedcomplaint,as amended.The principal issues raised by the _Pleadings are whetherRespondents, by engaging in certain alleged conduct,violated Section 8(bx4xi) and(ii)(B) of the National LaborRelationsAct, asamended(herein theAct), theso-calledsecondary boycott sections of the Act.2 Also involved is anallegation that 'BTC attempted to cause an employer todiscriminate against'employees J n violation of Section8(b)(2) and (1)(A) of the Act. An independent,violation ofSection 8(bXIXA)againstBTC, respecting ' an allegedincident of mass picketing is also at issue.On 'September'29, 1970,the parties entered into astipulationwhich,in essence,waived a hearing before aTrial Examiner and agreed that the record made at 'the10(1) proceedings before a United States District CourtJudge for the Middle District of Pennsylvania in Case70-140(civil), the exhibits offered andaccepted therein, thecourt's opinion and order dated May 25,1970,and certainformal documents shall constitute the entire record herein.3Subsequently,following several requests4or extensions oftime by counsel for Respondents,briefs-wer'e filed with meas the duly designated Trial Examinerin this proceeding,which have ' been carefully considered.Upon the entirerecord,-includiag arguments and contentions of counsel, Ihereby make-the following:FINDINGS AND -CONCLUSIONS,I.JURISDICTIONSTATEMENT,OF THE CASEROBERT Coin, Trial Examiner: Upon,charges filed byClarence Eck,,an individual,' the General Counsel of theNational Labor. Relations Board (herein - theGeneralCounsel and Board, respectively), through the RegionalDirector for - Region 4, on April 24, 1970 issued a'The, original charge in Case 4-CB-1664 was filed on October 22, 1969(subsequently amended November 6, 1969); the original charge in Can4-CC-543 was filed on October,22, 1969(subsequently amended onDecember 8,1969,March 16, 1970,and'April 9,1970).zTo the extent-pertinent, this section makes it an unfair labor practicefor a labor organization or its agents(4xi) to-,engage in,or to'induce or encourage any individualemployed-by anyperson engaged in commerce or in an industryaffecting commerce to engage in, a strike or a refusal in the course ofhis employment to use,manufacture, process,transport,or otherwisehandle or work on any goods,articles, materials, or commodities or toperform any'services;or (ii) to threaten,coerce,or restrain any personengaged in commerce or- in an industry affecting commerce,where ineither case an object thereof,is:Sardec,Inc. (herein Sardec),is a Pennsylvania corpora-tionwith its principal office and place of business inWilliamsport,Pennsylvania,where it is,enpged -as ageneralcontractor in the building and constructionindustry.During 1969,Sardec,in the course and conduct of -itsbusiness operations,purchased and received, materialsssw -(B) forcing or requiring any person -to cease using,selling,handling, transporting, or otherwise dealing in the products ofany otherproducer,processor,or manufacturer,or to'ceasedoing businesswith any otherperson,, or forcing or requiringany otheremployer to recognize'or bargain with a labororganization as the representative of his employees unless suchlabor organization has been, certified as the representative ofsuch employees-under the provisions of section9:Provided:that nothing contained'in this clause(B)'shall'be construed tomake unlawful,where not otherwise unlawful,any primarystrike orprimarypicketing.-s It was also stipulated that an employer,Carl Roupp, is-an employerengaged in interstate commerce withinthe meaning ofthe Act. 8DECISIONSOF NATIONALLABOR RELATION S,'BOARDvalued in excess of $50,00G'from'suppliers located, outsidethe Commonwealth ;of° Pennsylvani4.4,I,find;that,Sardec,,is,and has been ate all times material, an employer engaged incommerce within the meaningof Section-2(6) and (7)`of theAct.Pennsylvanian, and annually performs services valued inexcess of $50,00 forfirms. directly engaged in,interstatecommerce within the meaning of the Act. I find that CarlRoupp is an employer engaged in interstate commercewithin themeaning of the Act.'On the basis of the foregoing, I recommend that the`Board assert jurisdiction herein.U. TH13.,LABOR ORGANIZATIONS INVOLVED,BTC, an organization composed of affiliated labor'organizations in' the 'building and construction -trades,(including,,IBEW, Labor`ers,' and Bricklayers), is- admitted-to be a labor organization within the meaning of Section.2(5) of the Act. I so-find. 'h'al'o find, as Respondents admit, that IBEW; Laborers,and Bricklayers are, and have been at all times material,labor'`organizations"witlnn-the meaning' of Section 2(5) ofthe Act.III.THEUNFAIR LABOR PRACTICESA.. Background and .Setting' of the IssuesSardec is engaged,in the-construction of retail shoppingcenters-as a, general,contractor for Eck kealty'Company, areal estate.developerr.The issues;herein arise from allegedconduct respectingtwo jobsites wherein Sardec,was generalcontractor:;(1)_ a supermarket for the Great Atlantic and ,PacificTea ;Company(hereinA& P) atHepburn-Street,Williamsport,Pennsylvania(herein,the Hepburnjob); and(2) a supermarket for F.M. Flickinger,Inc., t/a SuperDuper Market(herein Flickinger)at Mansfield,Pennsylva-nia (hereinthe Mansfield job).B.Events at the Hepburn Job (Including A & PStores)Picketing- by' 'Respondent BTC commenced at theHepburn jobsite` about 7:45 a.m. on October 18, 1969.5 At -that time, ; according 'to`the- uncontradicted testirnonofClarence, Eck, approximately '200 men-some `carrying+Testimony of Clarence Eck, president of Sardec.SAll dates hereinafter in October-December referto 1969; January-May refer to 1970 unless otherwise indicated.6 In fact,,Serdec,,did .,not employ,anyworkers on these projects, but7Picketingof the A,,&P stores also ceasedafterOctober 18, buthandbilling of the stores by,Respondent BTC continued on weekends intoNovember although the legend thereon was changed to read as follows:TO THE,PUBLIC,(For InformationOnly),PLEASE, DO NOT PATRONIZE A & PREASON.A,tthe,Hepburn Street RedevelopmentProject,CarlRoupp,,=is in,violation of his agreements with certain BuildingTradeaffiliates,byhiring, ,NON-UNION-,constructiontradesmen,-,andv affording substandard wages, benefits andworking,conditions.This isan effort to undermine the level ofpicket Signs=engaged in mass picketing of the jobsiteblocking entrances and exits. One of the picket signs read:"Sardec Contractor does not employ union workers." 6Another sign referred "to 'A & P, and it appears that on thesame day, Respondent BTC picketed and handbilledseveralA & P stores in the' Williamsportarea.The handbillsdistributed at these locations read as follows:TO THE PUBLIC(For Information Only)PLEASE DO NOT PATRONIZE A & PREASON:A & P has built or has had built for it severalA & P ,stores ,in the area of the WilliamsportBuilding Trades Council within the past severalyears.A & P is now having another store built at the HepburnStreetRedevelopment Project withNON UNIONcontractors,who are not affiliated with the differentcrafts-of the Williamsport Building and ConstructionTrades Council. 'NOTE:We are not asking A & P employees or any.other person to stop work, or to refuse to makedeliveries to, or pickups from A& P, or any otherperson.Thank you for readingour message.THE WILLIAMSPORTBUILDING AND.,CONSTRUCTION TRADES"COUNCIL AFL-CIO /S/JoS N F. ENGEL, PRESIDENTMass picketing of the Hepburn site ceased after'Octobei"18, but picketing, by two men on the perimeter of the sitecontinued'=until December 22, (otwhidh-more;anon). FromOctober ; 20 until 'October 24, the pickeis. wore a sign',referring toA & P. However, on October 2,4,',the=signs were.changed to char$e that Carl, Roupp, the masonry subcon-,tractor,had violated his agreements with RespondentLaborers and Bricklayers by hiringnonunion men .7As previously, noted, picketing of,',theHepburn sitecontinued until December 22, although the uncontradictedtestimony of Eck is that Roupp worked' at the site fromOctober 13 until November 22 and did not reappear on thejob until December 28"Picketingceased on December 22 ' due to an '`abortiveattempt tosettle' the matter (see'Resp. ;Exh: 3): However,wages, benefits,and working conditions:enjoyed bythecitizens'of the Williamsport area.A, & P apparently-sanctionedthese substandardwages, benefits andworkmg'condltions,by "planningto takespace at theHepburn StreetRedevelopment Project. You, the publio, may protestagainst this efforttoundermine decent wages,benefitsand workingconditions byrefusing topatronize A & P.NOTE':We ,are notasking A &P employeesor Any other,person tostop work,or to refuse to make deliveries- to,or pickups from A&P, or any other person.Thank youfor reading our message.THE WILLIAMSPORT BUILDING AND-CONSTRUCTION TRADES'COUNCILAFL-CIO Is/ -JOHN F.ENoEI,PRPSIDENT WILLIAMSPORT BLDG. & CONST. TRADES COUNCIL9since neither the Charging- Party nor the Regional Directorexecuted the settlement agreement, it did not becomeeffective.Respondent BTC resumed picketing of the Hepburn siteon March 12, with signs reading as follows:FOR INFORMATION PURPOSES ONLYTHE UNION Protests the Sub-Standard Wages andConditions being paid byCARL ROUPP-'who is `operating in violation of hisagreements with the Labors and the Bricklayers,Locals No. 708 & 19.THE UNION Does Not Intend by this Picket Line toInduce or Encourage'the Employees of any otherEmployer to Engage in a Strike or Refusal toWorkTHE UNION Has NO Dispute With Any OtherEMPLOYERA.F.of L.-C.LO.According to the uncontradicted testimony of Eck, thepickets were present bn=March 12 and 13,were not presenton March 14and' I5,-but returned thereafter and picketedcontinuously,from that time -until the hearing in the 10(1)proceeding at the end of'April.This;although Roupp didnot work at the project from March 15 until the date of thehearing(except,for 2 days in April to repair a wind-damaged wall).C.Events at the Mansfield JobIt is stipulated that Respondent IBEW picketed theMansfield job from March 10 until April 3 with picket signsstating as follows:.FOR INFORMATION PURPOSES ONLYthe Mansfield job had commenced by thesummerof 1969,and, near the end of December, John Engel, president ofRespondent BTC, and Warren Dieffenderfer,businessagent for Respondent IBEW, appeared 'at - the jobsite.8According to Engel's testimony, he was-there in his capacityas a business agent for the Plumbers Union since therefrigeration work had been contracted to a Buffalo, NewYork, firm (Bascaglia) whose employeesweremembers, of aBuffalo local union, and it was Engel's duty to "check[ing]this out." On this occasion, Engel, not only informed theBuffalo steamfitters that he had information from theelectricians' local that there was a possibility-that said localwould picket the job, but he'also saw fit to call the employer(Bascaglia) while there to also advise him of the'fact 9 Engelfurther-testified that about -the same time he had a similarconversation with employees of the- Sandberg Company(subcontractor to -install a sprinkler` system) who weremembers of a local-union of the Plumbers -in Jamestown,New York, and advised them of thedispute between IBEWand Gene Hollick, the electrical subcontractor, on theMansfield job.According to the uncontradicted testimony of, CarlLucas, he, along with Eck and Tom Kasney, a representa-tive of, Flickinger, on or about March 10 advised the picketthat Hollick was no longer on the job,-to which the picketresponded,"Iknow."However, the man ` continuedpicketing.1e'On March 16, again according to' the uncontradictedtestimony of Lucas, he heard Engel advise the' employees ofSandberg that, "You" are not going to work behind "thepicketlines," to which they responded that they would not.Analysisand ConcludingFindingsa.Initial Picketing at the' Hepburn` JobsiteTHE UNION:Protests the Sub-standardWages andConditionbeing,paidby,GENE HOLLICK,ELEC.CONTR.WHO IS NOTAFFILIATED WITH IBEWJ.OCAL UNION NO.812THE UNION jDoes NotIntend by thisPicket Line toInduce or Encouragethe Employees of any otherEmployer to Engage in a - Strike, or Refusal toWork ,THE UNION Has NO Dispute With Any OtherEMPLOYER--A.F.of L.-C.LO.However, it appears that the dispute which was theassertedbasis for the picketing had been extant for at leastseveral months prior thereto. Thus, the evidence shows that9 It is admitted that,each of - the above-named men is an agent'of,hisrespective labor organization.9,According to' the testimonyof Carl Lucas,a foreman ofthe carpentrysubcontractor-in whose shack the telephoneconversationtook place, Engeladvised theemployer that "he [Engel l was going to put a'picket on andasked him' if he wanted his men to cross thepicket lineor not."After Engelspoke with them,the Bascaglia men left. Thereafter Engel told Lucas thatItappears that the evidence, i.e., the legend on theoriginal picket signs and handbills, plus the testimony ofEngel, amply justifies a finding that the initial objective ofRespondent BTC's picketing the jobsite was to bringpressure to bear on Sardec ` to utilize subcontractors whoemployed union rather than nonunion labor it this project.,That picketing for such an objective is. proscribed by theprovisions of Section 8(b)(4) seems well`established.i1 I alsofind that the mass picketing engaged intby this Respondenton October 18, which was in furtherance'of this 'objectiveand which effectively interfered with ingress to and egressfrom the jobsiteas well asprohibited- someemployees ofsubcontractors- from working as-, scheduled, constitutesrestraint and ' coercion of persons engaged, in "commercewithin the meaning of Section 8(bX4) i),and (ii)(B), as wellas constituting restraint and coercion of, employees withinthe meaning of Section 8(b) (1XA)."he [Engel l was going to picket the job."10The record also shows that on March 11,the attorney for theCharging Partysent a telegram to Respondent IBEW which advised thatRollick wasnot on the job being picketed.->'11 SeeBuilding'&ConstructionTradesCouncil, of Philadelphia. andVicinity,149 NLRB 1629, enfd.359 F.2d 62(CA. 3, 1966). 10DECISIONS.OF NATIONALLABOR RELATIONS BOARDb.Picketing and Handbilling the A & P Stores ,Since,as I have found,the initial picketing of theHepburn jobsite.was pursuant to an;unlawful objective, itfollows that the picketing in furtherance of such objectiveat the A,-& P stores-a dearly secondary situs-,waslikewise unlawful.However,the handbilling presents a'different, and more difficult, problem in view,of proviso toSection 8(b)(4).12The Board has only recently construedsuch proviso`to authorize"publicityother than picketingwhich persuades customers of a secondary employer to stoptrading with him except to the extent that such publicity hasthe effect--of cutting off -his deliveries or inducing hisemployees to cease-work."13 In theSakowitz-case,, theBoard specifically.sanctioned"handbilling at a store, of -asecondary other; than the one at which, the- services; of theprimary employer, have been utilized."- Counsel for theGeneral Counsel,seeksto, avoid the impact ofSakowitzbyarguingOat.the, "alleged disputepublicizedon thehandbills herein,involved Roupp's hiring of non-unionemployees.Since,,as argued above,,such action constitutesan unlawful attempt to cause discrimination in violations ofSection 8(b)(2), the, handbills cannot be accorded theprotectionof the proviso,;absent which it is unlawful[citingHonolulu Typographical Union No. 37, AFL-CIO (HawaiiPress),167 NLRB 1030, enfd.. 401 Fa2d 952 (C.A.D.C.,1968)]." 14TheHonolulucase does not, however,help the GeneralCounsel's cause since in that case the Board found that thelegend on the handbills was misleading, and therefore wasnot "for thepurpose of truthfully advising the public." Suchis not'the, case here; ;rather, the General Counsel is urgingthat the handbilling not be protected because the handbillsadvise the public of conduct which is contended to beunlawful.'However, as -discussed morefatlyinfra,I havefound contrary to the General Counsel's contentions on theSection 8(b)(2) issue.AccordinglyJfind the handbilling tobe protected by the proviso and will recommend that thecomplaint,,to that extent,be dismissed.c.Subsequent Picketingat theHepburn SiteAs previously.noted,,Ithe picketsignsat the Hepburn'sitewere changedon or about, October, 224, to indicate, theprimary dispute was,with Carl Roupp.15 This picketingcontinueduntil December—-22 when, as noted above, thereweresoigne abortive settlement,negotiations:The evidence—iliscloses'tl}atoupp worked at the,project from October 13ii 4ProrldW fur"ther,'Thafor the purposes of- this paragraph, (4) only,nothing contained'in such paragraph:shall'be, construed to prohibitpublicity;other,than-`picketing,public,including consumers and members of a labor organization, that aproduct or'products'are,produced by an employer with whom the labororganizationhas,'Japrimary `dispute'and are,,distributed by anotheremployer,as long ass such publicity does not have an effect of inducing anyindividual employed by any person,other than the primary employer in thecourse of his employment to refuse to pick up, deliver,or transport anygoods,or not to perform any services,at theestablishment of the employerengaged in such,distribution."it, LocalUnionNa 54,,SheetMetalWorkersInternational Association;AFL-CIO (Sakowitz,Inc.),174, NLRB,No. 60.See AlsoPlumbers andPipefitters Local Union<No. 142,-AFL-CIO (Pggly-Wiggly),133 NLRB 307.14G.C.br., pp.9-10.,15The record reflects that prior to the events in question, theuntilNovember 22 and didnot reappear,until^December28.,Thus,Respondentpicketed at the project a month,,i.e.,from November 22 until "December22,without _ thepresenceof the primary contractoron theproject. There isrecordevidence, through the'te'stimony of`Ch'arles McKel-vey, attorney for the Charging Party,that on severaloccasionsinNovemberhe advisedthe picket-of Roupp'sabsence fromthe job, but that the pickettcontinued topicket.Moreover,Engel conceded that he checkedwith hispickets concerning activities at the.jobsite,includingRoupp's presence, and that the picket wouldreport on suchpresence. "if he knew."It-would seemto be, a reasonableinference under the circumstances,and I therefore find,thatRespondentBTC knew ofRoupp's absence from thejob after November 22 until December 22when picketingceased, as aforesaid.Picketingresumed atthe Hepburn site on March, albeitwith different picketsigns, as, follows:FOR INFORMATION PURPOSES ONLYTHE UNIONProtests the Sub-Standard Wages andConditions being paid byCARL ROUPPwho isoperating,in violation of hisagreements with the Labors and theBricklayers,Locals No. 708 & 19.THE -UNIONDoes Not Intendby thisPicket Line toInduce or, Encourage the Employees of any otherEmployer to Engage in a Strike or Refusal toWorkTHE UNIONHas NO DisputeWith Any OtherEMPLOYER,-A.F.of L.-C,I.O.Picketing continued (exceptforMarch14 and 15)continuously until the end of April, although Roupp wasnot present after March15 except asppreviouslynoted, for 2days in April for the purpose of repairinga wall.In the face of such evidenceof picketing for extendedperiodswhen the primaryemployer is'absetit from the site,and RespondentBTC knew aboutit,16 I findthat' thisRespondentdid not comply,with `one of the conditionsenunciatedinMoore Dry' Dock,17 to wit:that' "thepicketing mustbe limited totimes when thesitesof disputeis located onthe-secondary employer's pr"emises"1s' True itis,as'Respondent argues in its'brief(p.16,et'seq.),thatneither thecourtsnor theBoard have "construedtheMooreDry Dockstandardsso woodenlyas torequire all primaryRespondents Bricklayers and Laborers had collective-,bargaining contractswith a masonry contractor named Todd&Roupp,Inc.However,apparently,Carl Roupp terminated his interest in the corporation and tookthe position that he was no longer bound by such contracts.16 In addition to the other evidence previously cited,the testimony ofEck indicates that someone standing on the sidewalk-couldreadily 'observewhether ornot masonrywork was being performed.-17Sailors'Union of the Pacific, AFL (Moore Dry Dock),92 NLRB 547.18The other criteria are: (1) at the time of the picketing the primaryemployer is engaged in its normal business at the sttus; (2) the picketing islimited to places reasonably close to the location of the sites;,and(3)thepicketing discloses clearly that the dispute is with the primary employer.These criteria have been approved-by a number of circuit courts ofappeal as well as by the Supreme Court(seeLocal 761,International Unionof Electrica4Radio and Machine Workers(General Electric) v. N.L.R.B.,366U.S. 667,679 (196l),-andcases cited,therein). WILLIAMSPORT BLDG. & CONST. TRADES COUNCIL11picketingtobelimitedprecisely to times when theemployees of the primary employer were actually present atthe-jobsite [citingBrownfield Electric, Inc.,145 NLRB 1163;Schauffler v. Roofers, Local 30,191 F.Supp 237 (D. Del.,1961);Lebus v. IBEW, Local 861,192 F.Supp. 485 (W. D.La., 1961); andDanielson v. Painters Union, No. 20, 72LRRM 2668 (1969)]." It is further contended that "whileRoupp may have been off the-Hepburn Plazajob for someof the periods-when the, Trades Council was picketing thatsite,Roupp's work-at the site has not yet been completed:'(Resp.br., p. 17). 9 TheBrownfieldcase, as well as someothers in which the union has been exonerated despite theabsence ofthe primary employer'sworkers at the commonsitus during a part of the picketing, has been analyzed anddiscussed in two recent cases by my colleagues, TrialExaminersA.NormanSomersandJamesR.Hemingway.19In theBrownfieldline of cases there were,as Hemingwaynoted, "special circumstances .. such as lack of noticethat the primary employer's employees were not to work atall or lack of notice of the scheduled hours they were towork; intermittent work; or cessation of work by theprimary employer's employees because they were influ-enced by the picketing."20 On the other hand, the Boardfound a violation in the following cases where the unionpicketed during the absence of the primary employer'sWorkers from the site:Painters'DistrictCouncil No. 38(Edgewood Contracting Co.),153NLRB797; Local 254Building Service Employees International Union (LechmereSales),173 NLRB-No. 49;and H. L. Robertson, supra.I find the facts in the instant case to be more akin to thoseof the latter line of cases,, particularly,Edgewoo4wherethere was picketing during periods of. substantial absence ofthe primary employer's employees fromthe project, and theunion was presumably aware of it-either from reports orobservation.2'Here, as in,Edgewood,the presence ofRoupp's_tools or equipment on the site wasnot sufficient inand of itself to furnish justification for what wouldotherwise be , unlawful picketing,, since at most it wouldshow that Roupp's contract had not been completed.,Ihave also, considered,as bearing on the finding ofRespondents' objective, aside from compliance with theMoore Dry Dockcriteria,22 that, here asinEdgewood(butunlikeRobertson ),the Respondents never did advise thegeneral contractor that they recanted from the objective oftheir initial picketing; i.e., to get rid of Roupp.On the-basis of- all of the foregoing,I find that19Plumbers Local Union No.519(H. L. Robertson&Associates, Ina),171NLRBNo. 37,enfd.asmodified 416 F.2d 1120(C.A.D.C.,1969);Linoleum,Carpet and Soft Tile Layers Union No. 1236 (Cascade EmployersAssociation),180 NLRB No. 40.20Linoleum Layers Union supra(TXD).21The Respondents argue that they could not always determine whenRoupp was actually doing work at the job because of some arrangement hehad with the Lewisburg Penitentiary whose inmates worked from time totime on the project performing masonry as, well as laborers'tasks.However, it would not seem that such work could be performed withoutRoupp's -supervision,ofwhom Respondents were certainly aware.Accordingly,I discount the significance of this argument.22However,the Board has only recently declared that"If any one ofthese conditions is not met, the picketing is unlawful."SeeTeamsters,Chauffeurs,Warehousemen, and Helpers, Local 85 (Viking Delivery Service,Inc.),186 NLRBNo. 72,citingRetail Fruit&VegetableClerksUnion, Local1017 and Retail Grocery,Clerks Union,Local 648 v. N L R.B.,249 F.2d 591Respondent BTC's picketing of the- Hepburn jobsite toconstitute a violation of Section 8(b)(4Xi) and (ii)(B) andwill recommendan appropriate remedy 23d.Picketing. at theMansfield SiteAs previously set forth, picketing of the Mansfield site byRespondent IBEW wasextantfrom March 10 to April 3and was assertedly directed toward,Hollick, the electricalsubcontractor, for paying substandardwages.According tothe testimony of Carl Lucas,foremanfor the carpentrysubcontractor, Hollick waspresenton March 10 when thepicket arrived, but othersubcontractorsscheduled to workthat day (Bascaglia, Standard Acoustical, and Sandberg)did not work. Lucas, upon the instruction of Eck, sentHollick to .work at another project inBlossburg(Pennsylvania) and the picket was so advised, but thepicketing continued and no other subcontractor worked.Hollick returned to the job on March 13. The followingMonday, March 16, Sandberg'smenappeared at the site,and Lucas heard Engel (who was at the jobsite that day),state, to the Sandberg employees, "You are notgoing towork behind the picket lines," They replied that they wouldnot.Whereupon, Lucas againinstructedHollick to go toBlossburgand finish some pwork down there because theSandberg employees would not, work behind the picketlines.The picketing, however, continued.-Based-upon the foregoing facts, I find that an objective ofthe picketing at the Mansfield job was the enmeshment ofneutral employers and employees into the dispute andtherefore secondary in nature.24 I further find,in agreementwith the General Counsel, that the Respondent BTC is alsoresponsible for the Mansfield -picketing in view of Engel'sstatement to Bascagliaand to Lucas that-"he {Engel] wasgoing to put a picket on," as well as the statement of thepicket that "he was told by Mr. Engel ... to be there in themorning." 25e.The Alleged 8(b)(2) ViolationAs stated above, the complaint alleges that by picketingRoupp, Respondent BTC attempted to cause Roupp todiscriminate against employees in violation of Section8(a)(3)of the Act, thereby engaging in unfair laborpractices within the meaning of Section 8(b)(2) of the 'Act.In his brief (p. 9) General Counselarguesthat "since[Respondent BTUs ] picketing protested Roupp's hiring oremployment of non-union employees, it clearly constituted(C.A.9), enfg. 116 NLRB 856.23 I further find that, based upon Engel's testimony,representatives ofRespondents Bricklayersand Laborersrequested him to take action againstRoupp,and that it was decided at a meeting of theBTC to establish apicket line. I thus conclude that Respondents Bricklayersand Laborersappointed and authorized RespondentBTC to be theiragent in this matter,and that,therefore, these Respondents are equally -responsible for theunfair labor practices committed.24 SeeLocal 254, BuildingServiceEmployees,InternationalUnion(Lechmere Sales),supraI do not however, base such finding on Engelsstatements to the Bascaglia employees or to Bascaglia since I consider suchstatements to amount to no more than advice that a picket line wouldprobably beestablished and for them to decide whether they would honorit.Such information,does not,inmy view,rise to the stature of`inducement and encouragement"within the meaning of Sec. 8(bX4).25Testimony of Lucas. 12DECISIONS,OF, NATIONALLABOR RELATIONS BOARDan attempt,,to cause Roupp to,, discriminate againstemployees,in violation of Section 8(b)(2)[citingLocal No.447,United Assn.(Malboff landscaping),172 NLRB No.,7]."I have found that thepicketing at the Hepburn site hadan objective of forcing or requiring Sardec to cease doingbusiness with Roupp in 'violation of Section 8(b)(4), eventhough'the legend on the subsequent picket signs protestedsubstandard wages paid by Roupp in violation of hisagreements-withRespondents Bricklayers'and Laborers.This type of conduct,he.,where a union seeks to induceemployees to strike or cease work in order to'cause acessation of business between a neutral employer^and theemployer with which it is in dispute, is secondary, activitywhich Section 8(b)(4) was'designed to remedy.As 'theBoard statedinMalboff,"nowhere in the legislative historycan we find that Congress`also intended to rectify suchsecondary abuses by Section 8(a)(3) and 8(b)(2).,:[and]'',where,as here,a union is engaging in a typical secondaryboycott;i.e., -picketing employer A to cause it to cease,doing business with-employer B, we do not'regard the fact-that employer B might discharge its non-union employees,replace them with union men and thereby bring itself intofavorwiththe -Union as supplying the discriminationelement essential to an 8(b)(2) finding."Since I regard the factual situation here as falling withinthe intendment of the foregoing language,I shall recom-mend thatthis allegation of thT complaint be dismissed.'IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES-UPON COMMERCE'The activities of Respondent =set- forth in section III,above, occurring in' connection with the business-of Sardecand Roupp `mentioned in section I, above, have a close,intimate, and substantial relation to trade, traffic, - andcommerce among the several States and tend to lead, andhave led, to labor disputes buff dening and obstructing com-merce and the free flow of coerce.V. THE REMEDYHaving found that Respondents BTC, Laborers, andBricklayers have violatedSection 8(b)(1)(A) and 8(b)t4xi)and (ii)(B), I and that Respondent IBEW `has violatedSection 8(b)(4)(i)' and -(ii)(B), I shall recommend an orderrequiring them to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policiesof the Act.On the basis of the foregoing findings of fact, and uponthe entire record, I hereby state the following:CONCLUSIONS OF LAW1.Each of the Respondent Unions is -a labororganiza-tion within the meaning of Section 2(5) of the Act.2.Sardec and' Roupp are employers engaged - incommerce within the meaning of Section 2(6) and (7) andSection 8(b)(4) of the Act.26 In the event no exceptions are filed as providedby Section102.46 oftheRules and Regulations,of the National Labor Relations Board, thefindings,conclusions,recommendatiojns,and recommended Order herein3.By coercing and restraining employees by engaging.inmass picketing,thereby barring,ingress,to,;and egress`from a construction site, Respondents BTC,, Bricklayers,and Laborers have engaged in unfair labor practices withinthe meaning of Section 8(bxlXA).4.By inducing and encouraging employees of subcon-tractors of a - building project to refuse to work or toperform-services-in. the course of their-,employment ,and,'thereby also coercing 'the, general' contractor, in eachinstance, 'with an object of forcing the general contractor toceasedoing business with Roupp, an, employer, andHollick, an employer, ` the Respondents have, engaged inand are engaging, in unfair -labor practices within themeaning of Section 8(bX4)(i)and (ii)(B)of the Act.5.The foregoing unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6),and (7) of the Act.On the basis of the foregoing findings of fact andconclusions - of law, I hereby ` ,issuethe followingrecommended: 26ORDER1.Respondents,WilliamsportBuilding andConstruc-tion Trades Council, AFL-CIO;`,Local 812, InternationalBrotherhood 'of Electrical Workers, AFL-CIO; Local 708,-Laborers'InternationalUnion _, ofNorthAmerica,AFL-CIO; and Local No. 19, Bricklayers,Masons andPlasterers' InternationalUnion of America, AFL-CIO,their officers, agents, and representatives, shall:Cease and =desist from inducing and, encouraging 'anyindividuals employed by subcontractors or any otheremployers on any building construction project in whichCarl Roupp is the masonry subcontractor' or Gene Hollickis the electrical subcontractorto refuseto work or renderservices in the course of , their employment,s1 and fromcoercing or restraining Sardec, Inc., or any=other generalcontractor or other employer on any construction project,where, in either case, an object thereof is to force or requiresuch general contractorto ceasedoingbusinesswith CarlRoupp or Gene Hollick.2. 'Respondents,Williamsport Building and Construc-tion, Trades Council, AFL-CIO; Local 708, Laborers'InternationalUnion ' of North America, AFL-CIO; andLocal No. 19, Bricklayers, Masons4ndPlasterers',Interna-tional Union of America, AFL-CIO, shall:Cease, and desist from restraining or coercing anyemployees, by' blocking or barring ingress andegress, ofprojects, or in any like or relatedmannerI restrain g orcoercing employees in the,exercise of rights guaranteedthem by Section 7 of the Act.3.Each Respondent shall take the following affirmativeaction which it is found will effectuate the policies of theAct:n.,(a)Post at its offices and meeting halls copies of theshall,asprovidedin Section 102.48 of theRules and Regulations, beadopted,by the Board andbecome its findings, conclusions,,aadorder, andall objectionsthereto shall be deemed waived for all purposes. -' WILLIAMSPORT BLDG. =& CONST. TRADES COUNCILattachednoticemarked "Appendix A" (except thatRespondent IBEW shall post "Appendix B').27--Copies- ofsaid notice, on forms provided by the Regional Director forRegion -4; after being, duly - ' signed ^ byRespondent'srepresentative; shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to members and employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(b)Furnish said Regional Director signed copies ofaforesaid notices for posting by Sardec, Inc., Carl Roupp,and Gene Hollick (Hollick to be furnished notices marked"Appendix B"), if they are willing, at places where theycustomarily post notices to their employees.(c)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps have beentaken to comply herewith.2827 In the eventthat theBoard'sOrderis enforcedby a Judgment of aUnited StatesCourt of Appeals, the wordsin the notice reading"POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changedto read "POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING ANORDEROF THE NATIONAL LABOR RELATIONS BOARD:'28 In the event that this recommendedOrderis adoptedby the Boardafter exceptionshave been filed, this provision shall be modified to read:"Notify the Regional Director for Region 4, in writing,within 20 days fromthe date of this Order,what steps each Respondent has takento complyherewith."APPENDIX ANOTICE TOEMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentWe hereby notify our member: and all employees that:WE WILL NOT induce or encourageanyindividualsemployed by subcontractors or any other employers onany building construction project in which Carl Rouppis the masonry subcontractor or Gene Hollick is theelectrical subcontractor to refuse to work or renderservicesin the course of their employment, and we willnot restrain or coerce Sardec, Inc., or any other generalcontractor on any construction project, where, in eithercase, an object thereof is to force or require such generalcontractor to cease doingbusinesswith Carl Roupp orGene Hollick.WE WILL NOT restrain or coerce employees of anyemployer by blocking or barring ingress and egress ofemployees employed by subcontractors on constructionprojects.WE WILL NOT in any like or related manner restrainor coerce employees in the exercise of rights guaranteedthem in Section 7 of the Act.WILLIAMSPORT BUILDINGAND CONSTRUCTION TRADESCOUNCIL, AFL-CIO(LaborOrganization)DatedByDatedBy 'DatedBy13(Representative)(Title)LOCAL 708,LABORERS'INTERNATIONAL UNIONOF NORTH AMERICA,AFL-CIO(LaborOrganization)(Representative)(Title)LOCAL No. 19,BRICKLAYERS,MASONS ANDPLASTERERS'INTERNATIONALUNION OF AMERICA,AFL-CIO(LaborOrganization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisions may be directed to the Board's Office, 1700Bankers Securities Building,Walnut & Juniper Streets,Philadelphia,Pennsylvania 19107, Telephone 215-597-7601.APPENDIX BNOTICE TO EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWe hereby notify our members and all employees that:WE WILL NOT induce or encourageanyindividualsemployed by subcontractors or any other employers onany building construction project in which GeneHollick is the electrical subcontractor to refuse to workor render services in the course of their employment,and we will not restrain or coerce Sardec, Inc., or anyother general contractor on any construction project,where, in either case, an object thereof is to force orrequire such general contractor to cease doing businesswith Carl Roupp or Gene Hollick.WILLIAMSPORT BUILDINGAND CONSTRUCTION TRADESCOUNCIL, AFL-CIO(LaborOrganization)DatedBy(Representative)(Title) 14DECISIONS,OF NATIONAL, LABORRELATIONS BOARDLocAL 812, INTERNATIONALfrom the date of posting,and must notbe altered, defaced,BROTHERHOODOFor covered by any othermaterial.ELECTRICALWORKERS,Any -questionsw concerning,this notice or compliance WithAFL-CIOits ,provisionsmay, be directed to the °Board'sOffice, _ 1700(Labor Organization)Bankers-Securities-Building,Walnut,.& Juniper. Streets,Philadelphia, Pennsylvania 19107,Telephone215-597-7601.DatedBy"(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive days